The applications for rehearing in the above entitled appeals are denied.
Owing to the fact that the point was very obscurely made in the appellants' briefs, it is true that the court in Department assumed that the issues on the question of estoppel were, without objection of the parties, determined by the jury by their general verdict. It appears that, following a somewhat irregular and certainly unprecedented procedure, those issues were reserved by the court for determination after judgment, on motion to be made by defendant and intervener to set aside the judgment. Such a motion was made by both defendant and intervener, heard by the court and denied on the merits. The records on the appeals before us clearly show that the trial court thus considered and determined those issues. That the evidence was sufficient to support such a finding and determination is shown very clearly by the opinion in Department in appeal S.F. No. 6380, ante, p. 329, [150 P. 53]. As we have said, there was no objection to the procedure followed by the lower court in the matter, and while it was irregular it is clear that all issues presented in the case have been fairly determined in the lower court, and that neither defendant nor intervener has been deprived of any substantial right. It is proper to say that the procedure adopted appears to have been suggested by the trial court.